Case 0:20-cv-60576-WPD Document 1 Entered on FLSD Docket 03/16/2020 Page 1 of 21




                                                       20-CV-60576-WPD/LSS
Case 0:20-cv-60576-WPD Document 1 Entered on FLSD Docket 03/16/2020 Page 2 of 21
Case 0:20-cv-60576-WPD Document 1 Entered on FLSD Docket 03/16/2020 Page 3 of 21
Case 0:20-cv-60576-WPD Document 1 Entered on FLSD Docket 03/16/2020 Page 4 of 21
Case 0:20-cv-60576-WPD Document 1 Entered on FLSD Docket 03/16/2020 Page 5 of 21
Case 0:20-cv-60576-WPD Document 1 Entered on FLSD Docket 03/16/2020 Page 6 of 21
Case 0:20-cv-60576-WPD Document 1 Entered on FLSD Docket 03/16/2020 Page 7 of 21
Case 0:20-cv-60576-WPD Document 1 Entered on FLSD Docket 03/16/2020 Page 8 of 21
Case 0:20-cv-60576-WPD Document 1 Entered on FLSD Docket 03/16/2020 Page 9 of 21
Case 0:20-cv-60576-WPD Document 1 Entered on FLSD Docket 03/16/2020 Page 10 of 21
Case 0:20-cv-60576-WPD Document 1 Entered on FLSD Docket 03/16/2020 Page 11 of 21
Case 0:20-cv-60576-WPD Document 1 Entered on FLSD Docket 03/16/2020 Page 12 of 21
Case 0:20-cv-60576-WPD Document 1 Entered on FLSD Docket 03/16/2020 Page 13 of 21
Case 0:20-cv-60576-WPD Document 1 Entered on FLSD Docket 03/16/2020 Page 14 of 21
Case 0:20-cv-60576-WPD Document 1 Entered on FLSD Docket 03/16/2020 Page 15 of 21
Case 0:20-cv-60576-WPD Document 1 Entered on FLSD Docket 03/16/2020 Page 16 of 21
Case 0:20-cv-60576-WPD Document 1 Entered on FLSD Docket 03/16/2020 Page 17 of 21
Case 0:20-cv-60576-WPD Document 1 Entered on FLSD Docket 03/16/2020 Page 18 of 21
Case 0:20-cv-60576-WPD Document 1 Entered on FLSD Docket 03/16/2020 Page 19 of 21
Case 0:20-cv-60576-WPD Document 1 Entered on FLSD Docket 03/16/2020 Page 20 of 21
Case 0:20-cv-60576-WPD Document 1 Entered on FLSD Docket 03/16/2020 Page 21 of 21
